 

April 19, 2013

 

FINANCING AGREEMENT

 

This Financing Agreement between Almah, Inc., a Nevada corporation (the
“Company”) and Coldstream Summit Ltd (“Coldstream”)), sets forth the proposed
terms for an investment in the Company (this “Agreement”).

 

1.The Company desires to raise up to $2,000,000 through the sale of shares of
its common stock at $0.50 per share and warrants to purchase one (1) share of
common stock of the Company with an exercise price of $0.75 per share and a term
of 12 months (the “Financing”), These securities will not be registered and will
be subject to Rule 144 under the Securities Act of 1933, as amended.

 

2.Coldstream will purchase $250,000 of shares of common stock of the Company
under the Financing promptly after execution of this Agreement. Additionally,
Coldstream agrees to either (i) invest an additional $1,750,000 in the
Financing, or (ii) assist the Company in securing a portion of such Financing
from alternate sources within the time period specified by the Company to meet
its funding obligations. For the avoidance of doubt, in the event that
Coldstream is unable to secure financing from alternate sources, Coldstream will
either (i) invest the amount agreed upon, or (ii) will fund the missing amount
itself. The investor providing such Financing will provide all information
regarding such investor as may be required for the Company to comply with all
applicable securities or other laws relating to the private placement of
securities, including, as applicable, an accredited investor questionnaire, a
Regulation S questionnaire and representations required under the United States
Patriot Act.

 

3.In the event Coldstream assists the Company in securing the Financing from
other sources, Coldstream will not be entitled to any finder's fee or other
compensation for such service.

 

4.The Company and Coldstream acknowledge and agree that there are no intended
third party beneficiaries of this Agreement.

 

5.This Agreement shall be construed in accordance with, and governed by, the
laws of the State of Nevada, and each party separately and unconditionally
subjects itself to the jurisdiction of any court of competent authority in the
State of Nevada. This Agreement may be executed in counterparts, with the same
effect as if the signatures to each such counterpart were upon a single
instrument.

 

6.Coldstream warrants that it has the capacity to fully fulfill its financial
obligations under this Agreement.

 

By:     Address:   Name:         Title:          

 

1

 

 

The foregoing terms of this Agreement are hereby accepted.

 

ALMAH, INC.   Address:             By:       Name:         Title:              
    COLDSTREAM SUMMIT LTD.                 By:     Address:   Name:        
Title:        

 



2

